Citation Nr: 0723211	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  96-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and hiatal hernia, to include as 
secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to May 
1976. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In an August 2005 decision, the Board (in part) denied the 
veteran's claims for service connection for hypertension and 
GERD, to include as secondary to service connected PTSD.  The 
veteran appealed to the United States Court of Appeals for 
Veteran's Claims (Court).  In response to a January 2007 
Joint Motion, the Court issued a January 2007 Order that 
vacated the Board's June 2006 decision and remanded the 
claims back to the Board.  The Court's remand instructions 
are discussed in more detail below. 

In a June 2007 letter, the veteran's representative stated 
that the veteran now waives the right to have the case 
remanded to the RO.  However, in the January 2007 Joint 
Motion, the parties agreed that the case must be remanded to 
obtain an adequate VA opinion.  The Court Order was based on 
the Joint Motion.  In Winn v. Brown, 8 Vet.App. 510, 514 
(1996), the Court held that  "[N]either the appellant nor VA 
has the authority to modify an order of this Court without 
leave of the Court."  Under the circumstances, the Board 
believes that the case must now be remanded to comply with 
the Court Order.

The appeal is therefore being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

The Board notes here that the August 2005 Board decision also 
remanded the issue of entitlement to an increased rating for 
service-connected hearing loss for further development.  It 
appears that the RO is continuing to develop that issue in 
accordance with the Board's remand and the hearing loss issue 
has not yet been returned to the Board for appellate review.  
The directions of the Board set forth in the August 2005 
remand of the hearing loss issue remain in effect since they 
were not disturbed by the Court's vacate of the August 2005 
denial of the hypertension and GERD/hiatal hernia claims.  
The RO should return the increased rating for hearing loss 
issue to the Board after compliance with the August 2005 
remand.


REMAND

The Board, in its August 2005 decision, denied the veteran's 
claims for service connection in part based on an August 1999 
VA opinion.  In the January 2007 Joint Motion, the parties 
(VA and the appellant) agreed that the August 1999 VA medical 
opinion was inadequate.  The Joint Motion cited 
inconsistencies in the opinion as well as a failure by the 
examiner to address medical studies submitted by the veteran 
that indicate that psychological disorders, including PTSD, 
may cause hypertension and digestive disorders.  The Joint 
Motion also referenced certain language in the opinion 
regarding aggravation.  In this regard, 38 C.F.R. § 3.310 
provides that disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  Secondary service connection on the basis 
of aggravation is also permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

In view of the agreement of the parties as to the inadequacy 
of the August 1999 medical opinion, further action is 
necessary to obtain adequate competent evidence to allow for 
informed appellate review. 

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be afforded 
appropriate VA examination(s) for the 
purpose of determining the nature and 
etiology of his claimed hypertension, 
GERD and hiatal hernia.  The claims file 
must be made available to the examiner(s) 
for review in connection with the 
examination(s).  The examiner(s) should 
also review the medical studies submitted 
by the appellant.  

Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records and 
post-service medical records; the medical 
history obtained from the veteran; the 
medical studies submitted by the veteran; 
the clinical evaluation; and any tests 
that are deemed necessary, the 
appropriate examiner(s) should be asked 
to respond to the following:

     a)  is it at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's hypertension was caused by 
the veteran's service-connected PTSD?

     b) is it at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's hypertension has been 
aggravated by the veteran's service-
connected PTSD?

     c)  is it at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's GERD/hiatal hernia was 
caused by the veteran's service-connected 
PTSD?

     d) is it at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's GERD/hiatal hernia has been 
aggravated by the veteran's service-
connected PTSD?

     e) is it at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's hypertension is causally 
related to any incident of service? 

     f) is it at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's GERD/hiatal hernia is 
causally related to any incident of 
service?

The response of the examiner(s) should 
address the medical studies submitted by 
the veteran regarding a possible 
relationship between PTSD and the 
disabilities at issue.  

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
with consideration of all evidence in the 
claims file.  The RO should consider 
direct service connection and secondary 
service connection (including by 
aggravation).  Unless service connection 
is granted as to both issues, the RO 
should issue a supplemental statement of 
the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be retuned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



